DETAILED ACTION

Status of Claims

Claims 1, 3-6, 9-14, 17 & 20 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 4/19/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant: Subject Claims Do Not Fall Into The Revised Groupings Of Abstract Ideas…The instant claims cannot be reduced to a mathematical concept, certain methods of organizing human activity, and mental processes…Although the Examiner asserts that the claims, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, Applicant has amended independent claims 1 and 17 to clarify that its novel solution "[enables] a structured automated navigation schema within the electronic transaction document." For example, the claimed "core provision framework ... causes the graphical user interface to highlight one or more key terms and conditions identified from the document based on similar terms and conditions across equivalent documents," which requires action by the processor that cannot be practically applied in the mind. In particular, the claimed document structure parser enables the structured automated navigation schema within the electronic transaction document by imposing a framework of classification (e.g., data hierarchies and structures) of similar terms and conditions across equivalent electronic documents that is not practically performed in the human mind, at least because it requires a natural language processor accessing several data sets of the computer memory indicative of interconnected digital documents. Applicant respectfully asserts that Applicant's claims, as a whole and particularly as amended, improve the operation of a computerized system in a manner that is not well--0571-3463.236645-4001 Attorney Docket 36645.4001Patentunderstood, conventional, or routine. If the Examiner maintains that these amendments are insufficient to claim the described features with sufficient specificity, Applicant welcomes working with the Examiner to find language that the Examiner would consider sufficient.  Applicant's inventive concept and claimed subject matter, when considered as a whole, comprises an improvement to computerized data management systems. Applicant's claims give those computerized systems a competitive advantage by enabling an automated dynamic data display for reviewing and analyzing key information. In other words, rather than reciting "a fundamental economic or longstanding commercial practice" or "a challenge in business" per se, the instant claims solve problems of prior data management systems in the context of automated data extraction systems relating to the speed, accuracy, and usability.  Applicant's claims do this by addressing a problem inherent in electronic document reviewing and data identification systems: an inability to define dynamic, specialized rules for a particular market. See Subject Specification at Para. [0009]. Although the problem of data extraction does exist for non-computerized commerce systems, the exact problem solved by Applicant's claims does not exist for abstract document management systems capable of being performed as a purely mental process, and Applicant claims more than merely using a generic computer to automate an existing manual method. Applicant claims a novel method of using a structured navigation schema paired with a prescribed functionality directly related to the presentation of the data on a graphical user interface. 
The core provision framework, provision stacks, and compliance features of the instant claims are not ideas that have long existed, which is the threshold criterion of an abstract idea and ineligible concept, as explained in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 76 (2012). In fact, as described in the Subject Specification, the instant claims address problems with manual-based document review, data identification, and data aggregation systems that cannot scale notwithstanding the generally repetitive structures of the transactions and documents designed for each transaction. See Subject Specification at Paras. [0007]-104147-0571-3463.236645-4001Attorney Docket 36645.4001Patent[0008]. As described, the claims rely on efficient natural language processing and data structuring techniques that cannot practically be performed by pen and paper. 
Therefore, the instant claims do not recite an abstract idea pursuant to the first prong of Step 2A of the Alice test and should be found patent eligible 35 U.S.C. § 101. 

Examiner:  Applicant argues that the claims do not relate to a mental process, however as the rejection below indicates – the abstract idea of managing a transaction through document review is a certain method of organizing human activity directed to either commercial or legal interactions or managing interactions between people.  Applicant has mentioned the requirement of a natural language processor, however this aspect was not described in the claim.  

Issue #2
Applicant: Additionally and/or alternatively, the instant claims integrate any recitation of mathematical concepts, mental processes, and organization of human behavior into a practical application. Specifically, the instant claims recite an "inventive concept" at least in the clarification of the technical implementation for enabling a structured automated navigation schema.  Applicant considers "Example 37 - Relocation of Icons on a Graphical User Interface" to be analogous to the instant claims. See Subject Matter Eligibility Examples 37 to 42, available at ttps.//www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf. Just as traditional computer users are limited in the ways in which they can organize icons on their display, traditional computer users are limited in the ways they can automatically review electronic transaction documents on their display. If a computer wants a non-typical arrangement of electronic terms and conditions from an electronic transaction document (or icons, as in Example 37), the user will need to manually manipulate the data on their display for every individual document. For example, traditional software does not automatically organize similar terms and conditions so that equivalent data points are visually apparent, where they can be easily reviewed. Therefore, like in Example 37, what is needed is a method that allows for such non-traditional arrangement of data to be performed automatically.Applicant's subject claims recite a specific improvement to address this issue by providing a method for enabling a structured automated navigation schema on a graphical user 11414interface, wherein the method relies on natural language processing via a document structure parser based on similar terms and conditions across a large data set of equivalent documents.Accordingly, the subject claims recite a specific improvement over prior art systems to allow users to more efficiently and accurately model electronic documents, resulting in an improved user interface. Stated in another way, the Specification confirms problems with prior art document review systems that the present claims advantageously approach. In fact, the instant claims cover not just any rules-based approach for transaction management, but rather only the inventive contribution in which the limited rules specify in to enable a hierarchical data management approach.  The instant claims cannot be reduced to routine or conventional use of computers or the Internet as the specific structure and concordant functionality of the natural language processors are removed from abstract ideas, as compared to conventional computer implementations of known procedures. In other words, the additional elements of the claims recite a specific manner of automatically highlighting similar terms and conditions to the user based on a dynamic analysis of equivalent documents, which provides a specific improvement over prior art systems, resulting in speed and consistency in analysis, decision making, assessment and judgment, and an improved user interface for electronic devices. See subject Specification at Paras. [0141], [0164]. Therefore, the instant claims are not directed to an abstract idea pursuant to the second prong of Step 2A of the Alice test and should be found patent eligible 35 U.S.C. § 101. Applicant respectfully submits that the Examiner's rejection of claims 1, 3-6, 9-14, 17, and 20under 35 U.S.C. § 101 is moot and should be withdrawn.

Examiner:  The argument related to example 37 is not persuasive.  The icons were rearranged automatically in a way that set a level of prioritization with regard to the most frequently used icons.  How can that be compared here to illustrate an improvement to the GUI?  Applicant should further refer to at least paragraphs 0141, 0164, 0175, 0187, 0189, 0194, 0197, 0272 for additional consideration.  Applicant should indicate the technical problem and the technical solution and map such specification details into the claims.  Merely enabling an automated navigation schema does not go beyond the ‘apply-it’ standard described in the 101 rejection.  Applicant may also wish to consider how simultaneous dual windows, dynamic repositioning of core provisions between said windows, provision carousel, machine learning and natural language processing systems play a role in improving the GUI if that is still the asserted practical benefit.  Applicant is welcome to contact Examiner with additional proposed amendments in an effort to find a pathway towards overcoming the 101.

No Prior Art rejection

Claims 1, 3-6, 9-14, 17 & 20 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Malik (US 20140143126) provides systems and methods for analyzing and managing multiple syndicated loan transaction elements.

Mangini (US 20130132814) provides a method for streamlining the review of electronic content editing.  

Banti (US 20130254710 ) provides a stack creation process automatically that provisions a system-wide stack in the user's messaging application/service.

Gunn (US 20180260368) provides a method allows reviewers to independently propose changes in the document by allowing efficient collaboration across a set of users proposing changes in the document. 

Koryakin (US 2020073642) provides a method for building a navigation schema in a cloud service broker platform (CSB) that builds a complex user interface (UI) from the CSB platform to an integrated connector application.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9-14, 17 & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 17 as the claim that represents the claimed invention for analysis and is similar to system Claims 1 & 15.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving, at a document structure parser of a computing device, an original form of a transaction document, the computing device comprising a display screen;
parsing, via the document structure parser, the received original form of the transaction document to generate an electronic transaction document;
maintaining, by a document management database, the parsed electronic transaction document; and
displaying, by the graphical user interface of the display screen, a listing of portals including a transaction portal, a management portal, and a data portal, each of the portals executing one or more review features being selectable to launch the respective feature, wherein launching a selected review feature causes the graphical user interface to display a dynamic graphical representation of the electronic transaction document that is unique from an original form of the electronic transaction document, and 
wherein the selected review feature comprises one or more provision stacks, a core provision framework, and a compliance feature, launching the provision stacks feature causes the graphical user interface to further display a top-level classification of the electronic transaction document organized into a data structure that includes one or more sections of provisions from the original form of the electronic transaction document, launching the core provision framework feature causes the graphical user interface to highlight one or more key terms and conditions identified from the document based on similar terms and conditions across equivalent documents to enable a structured automated navigation schema within the electronic transaction document, and launching the compliance feature causes the graphical user interface to display provisions relating to one or more compliance requirements from the electronic transaction document based on the identified core provisions.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions or managing interactions between people) of managing a transaction through document review.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interactions or managing interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The document structure parser, computing device, display screen, database, portals, core provision, provision stacks, automated navigation schema and GUI in Claim 17 are just using generic computer components.   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 17 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 9 – peek, and Claim 10 - stacks/peek - are just being used to further implement the abstract idea; Claim 14 – PDF, Word, CSV file – are just forms of data representation; Claim 20 – peek – are just being used to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Abbott (US 20190121840) provides a system and method for dynamically restructuring intelligent document data in a user interface to perform a specified task.

Clain (US 20170242852) provides a method and a system of automatically making determinations and automatically generating documents on demand, and alerting all the parties when new documents are delivered, particularly with respect to commercial transactions that involve the electronic transmission of documents among two or more parties.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695